Citation Nr: 1624018	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-38 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for unspecified joint pain, to include knee pain, gout, and arthritis.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include an ulcer.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  

5.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.  

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and from a November 2009 rating decision by the VA RO in Roanoke, Virginia.  The appeal is currently under the jurisdiction of the Roanoke RO.

The Veteran's claims were remanded for additional development in April 2012.  

The Veteran testified at a January 2012 Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board; a hearing transcript is of record.  In April 2016, the Veteran declined the opportunity to testify at a new Board hearing.  See 38 C.F.R. § 20.707 (2015).

The Veteran also appealed the issues of entitlement to service connection for hypertension and entitlement to an earlier effective date for the grant of service connection for PTSD.  A November 2012 rating decision granted the earliest effective date allowable under the law for the grant of service connection for PTSD.  A January 2014 rating decision granted service connection for hypertension.  Therefore, those issues are not before the Board. Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran does not have unspecified joint pain (to include knee pain, gout, and arthritis), GERD (to include an ulcer), headaches, or erectile dysfunction that are related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's diagnosed gout, GERD, headaches, or erectile dysfunction and his active service or a service-connected disability.

2.  The Veteran does not have an independent diagnosis of a sleep disorder, apart from difficulty falling asleep and remaining asleep, tossing, turning, sweating, and thrashing in his sleep that are symptoms of his service-connected PTSD.

3.  Service connection for an acquired psychiatric disorder was established in a February 2011 rating decision.


CONCLUSIONS OF LAW

1.  Unspecified joint pain (to include knee pain, gout, and arthritis), GERD (to include an ulcer), headaches, and erectile dysfunction were not incurred in or aggravated by service, and may not be presumed related to service, nor are the Veteran's headaches and erectile dysfunction proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  A chronic sleep disorder, a separate ratable entity, is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Criteria for withdrawal of an appeal of the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A.  Joint Pain, GERD, Headaches, Erectile Dysfunction

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for arthritis, joint pain, gout, stomach problems, GERD, an ulcer, headaches, or erectile dysfunction.  

With regard to joint pain/gout/arthritis, the Veteran indicated on his March 2008 claim that his joint pain began in March 2001.  An April 2003 VA treatment record reflects that the Veteran had not had a gout attack since September 2002.  In July 2004, he reported arthritis in his right shoulder and bilateral knee swelling which he attributed to gout.  VA treatment reports dated in June 2010 include gouty arthropathy as an active problem.  

However, there does not appear to be a diagnosis of arthritis based on radiographic evidence or a finding of any chronic joint pains of record.  

The Veteran testified at his January 2012 hearing that he began experiencing problems with gout while serving in Vietnam.  He indicated that he did not see a doctor right away when he got back and that his joint problems were not indicated on his Reserve physicals.  However, he stated that he knew he had issues with his joints.  He testified that he sought treatment with Dr. S. Vaughan about six months after he got out of service and saw him periodically for treatment of flare-ups, pain, and inflammation.   

Pursuant to the Board's April 2012 remand, the RO attempted to obtain the Veteran's medical records from Dr. Vaughan.  However, no response to the request was received and the records have not been obtained. 

With regard to GERD, the Veteran indicated on his March 2008 claim that his reflux began in August 2000.   

A February 2010 VA treatment report reflects that the Veteran had acid reflux and antral erosion.  The record referenced a March 2009 esophagogastroduodenoscopy (EGD) which revealed a hiatal hernia.  

The Veteran testified at his January 2012 hearing that he believes he developed GERD from the medication he takes for his joints.  He also reported that he experienced stomach problems during service but "not as bad."  

With regard to headaches, the Veteran indicated on his March 2008 claim that his headaches began in April 1970.

The VA and private treatment reports of record do not document any complaints, findings, or treatment for a headache disorder.  

The Veteran testified at his January 2012 hearing that he developed headaches from dealing with stress and other problems in service.  He indicated that he did not seek treatment but instead self-treated with aspirin.  He reported that his doctors attributed his headaches to his nerves and anxiety.  

Pursuant to the April 2012 Board remand, a VA examination was conducted in February 2013.  The Veteran reported that beginning in 2006, when he is upset or when he has a rise in blood pressure he gets headaches.  He indicated that he was unsure whether a headache disability had been formally diagnosed.  He also endorsed headaches when he was disturbed or excited.  The examiner conducted a review of the claims file and examination of the Veteran and diagnosed tension headaches.  The examiner opined that the Veteran's headaches were less likely than not caused or aggravated by his active service.  The examiner noted that the Veteran denied headaches at his separation examination.  The examiner indicated that the Veteran's service-connected PTSD, sleep disorder (which is part and parcel of his service-connected PTSD), and erectile dysfunction are chronic diseases which can cause stress related headaches as a symptoms and not as a disease.  (The reference to erectile dysfunction as a chronic disease appears to be in error as the examiner later indicates that erectile dysfunction is also a symptom of PTSD and not an organic disease).  

At a February 2013 VA male reproductive examination, the same examiner indicated that headaches were at least as likely as not due to the Veteran's service-connected PTSD.  However, the examiner again noted that headaches were physiological manifestations of psychological stress produced by PTSD and were a psychophysiological disorder.  

Simply stated, the headaches are a part of the Veteran's service-connected PTSD.

With regard to erectile dysfunction, during the Veteran's January 2012 hearing, the Veteran's representative indicated that erectile dysfunction might be related to the Veteran's service-connected PTSD.  

VA treatment reports reflect that the Veteran was referred for treatment for erectile dysfunction in June 2007.  He reported difficulty maintaining erections since 2005.  He was diagnosed with organic erectile dysfunction.  

Pursuant to the April 2012 Board remand, a VA male reproductive examination was conducted in February 2013.  At that time, the Veteran reported that symptoms of erectile dysfunction began in February 2006.  The Veteran indicated that he used Sildenafil Citrate for his erectile dysfunction.  The examiner reviewed the Veteran's claims file and conducted an examination of the Veteran and concluded that erectile dysfunction is less likely than not caused or aggravated by his active service.  The examiner noted that the Veteran's service treatment reports did not reflect a report of erectile dysfunction at separation.  While the examiner opined that the Veteran's erectile dysfunction was at least as likely as not due to service-connected PTSD, the examiner specifically indicated that the Veteran's erectile dysfunction is a related physiological manifestation (a symptom) of psychological stress produced by PTSD and is a psychophysiological disorder.  

With regard to the claim for unspecified joint pain, the record includes a diagnosis of gout and a report of knee swelling.  However, there is no evidence of a diagnosis of arthritis based on radiographic evidence.  As noted, the service treatment reports are silent for any complaints related to joint pain, gout, or arthritis.  

Additionally, the evidence of record does not include any reference to treatment for gout until 2002.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of gout is over thirty years after service.  

This long period without problems weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Moreover, there is no competent medical evidence to show that the Veteran has currently diagnosed gout that is related to his service.
  
With regard to GERD, there is evidence of diagnoses of acid reflux and a hiatal hernia.  As noted, the service treatment reports are negative for any reference to stomach problems, GERD, or an ulcer.  Moreover, there is no competent medical evidence to show that the Veteran has currently diagnosed acid reflux or a hiatal hernia that is related to his service.  With regard to whether such diagnoses are related to medication for the Veteran's joint problems, the Veteran is not in receipt of service connection for any joint disability and as such service connection may not be granted on a secondary basis.  

With regard to headaches, there is no evidence of treatment for any headache disability either during service or since that time.  While the Veteran reported on his March 2008 claim that his headaches began in April 1970, his service treatment reports are silent for any such treatment.  

Moreover, the Veteran indicated at his February 2013 VA examination that his headaches began in 2006, more than thirty years after he left service.  

The Veteran was diagnosed with tension headaches at the February 2013 VA examination.  However, the examiner specifically found that the Veteran's headaches are a symptom of his PTSD and not a separate disability.  Consequently, as the headaches are not an organic disability but rather a symptom of the Veteran's service-connected PTSD, service connection may not be granted on a direct or secondary basis.

With regard to erectile dysfunction, the Veteran's service treatment reports are silent for treatment for erectile dysfunction.  While the post-service treatment reports reflect a diagnosis of organic erectile dysfunction in 2007, the 2013 VA examiner specifically found that erectile dysfunction is a physiological manifestation of the Veteran's psychological stress produced by PTSD and not an organic disease.  As the headaches are a symptom of PTSD and not a separate and distinct organic disability, service connection may not be granted on a secondary basis.  Additionally, there is no competent medical evidence indicating that the Veteran has erectile dysfunction which is directly related to service.  

The Board has taken the contention that the Veteran's claimed headaches and erectile dysfunction were caused by his service or service-connected disabilities seriously (this was the basis of the Board remand in order to address these medical questions).  In this regard, the Board finds that the February 2013 VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physician concluded that the Veteran's headaches and erectile dysfunction were not related to his service or any service-connected disability.  The examining physician provided a conclusion with sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of joint pain/gout, GERD, headaches, and erectile dysfunction fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for joint pain/gout, GERD, headaches, and erectile dysfunction and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

B.  Sleep Disorder

The Veteran claims that he has a sleep disorder related to his military service, to include as secondary to service-connected PTSD.

The Veteran's service treatment records are absent for any complaints, treatment, or diagnosis of a sleep disorder.

At a November 2010 VA examination, the Veteran reported sleeplessness with early awakening.  He endorsed difficulty falling asleep and remaining asleep, tossing, turning, sweating, and thrashing in his sleep as well as unintentionally hitting or kicking his wife.  The Veteran was diagnosed with PTSD at that time.  

The examiner did not attribute the Veteran's sleep symptoms to a separate sleep disorder.  

At the January 2012 Travel Board hearing, the Veteran testified that he was advised by his doctors to do a sleep study for sleep apnea.  A review of the claims file does not reveal that the Veteran has undergone such study nor is a diagnosis of sleep apnea of record.  

At a February 2013 VA examination, the Veteran was noted to have difficulty falling asleep and remaining asleep.  He also endorsed tossing, turning, sweating, and thrashing in his sleep as well as accidentally hitting or kicking his wife on occasion.  However, the examiner opined that the Veteran's sleep problems are part and parcel of the Veteran's service-connected PTSD and do not form a separate diagnosis.  

A review of the Veteran's VA and private medical records does not reflect any formal diagnoses of a sleep disorder.  

VA treatment reports dated in February and May 2014 reflect that the Veteran reported that his sleep was "good."  

In this case, the Veteran's sleep impairment has been attributed to his service-connected PTSD.  While the more recent VA evidence shows that the Veteran's sleep was reported to be good, he endorsed difficulty falling asleep and remaining asleep as well as tossing, turning, sweating, thrashing in his sleep, and accidentally hitting or kicking his wife on occasion.  However, the Veteran's impaired sleep has been attributed to his PTSD by the February 2013 VA examiner.  The record does not include any evidence of a diagnosed sleep impairment and none of the medical evidence of record links the Veteran's sleep impairment to a sleep disorder.  

The record does not indicate, nor does the Veteran allege, that he has a diagnosis for any other sleep disorders such as obstructive sleep apnea.  Therefore, there is no indication of pathology, disease, residuals of injury or diagnoses.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, the Veteran's chronic sleep impairment is clearly attributed to and a symptom of his service-connected PTSD. 

The Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability/symptoms under different diagnoses is to be avoided.  See 38 U.S.C.A. § 1155 (West 2014); C.F.R. § 4.14 (2015). 

Therefore, service connection for a sleep disorder as a separate, ratable entity is not warranted.

C.  Acquired Psychiatric Disorder other than PTSD

The Veteran submitted a claim of entitlement to an acquired psychiatric disorder to include PTSD and depression in March 2008.  The claim for service connection for PTSD was initially denied in a December 2008 rating decision and the Veteran appealed the denial.  

The Veteran noted in a June 2009 statement that he continued to suffer with nerve problems and stress.  In a November 2009 rating decision, service connection for nerve problems was denied and the Veteran appealed the denial.  

The Veteran was granted service connection for PTSD in a February 2011 rating decision.  

The issue of an acquired psychiatric disorder other than PTSD claimed as nerve problems was remanded by the Board in April 2012.  However, the Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2015).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  There is no indication that the RO was attempting to distinguish between any nonservice-connected acquired psychiatric disorder (claimed as nerve problems) and the service-connected PTSD.  

In this regard, it is important for the Veteran to understand that any other psychiatric diagnosis would be evaluated the same as the service-connected PTSD.  Therefore, as service connection for an acquired psychiatric disability (in this case PTSD) has been granted, the Veteran's claim for any other psychiatric disability is dismissed.  

II.  Duty to Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.  While records from Dr. Vaughan were not obtained, VA undertook an effort to obtain such records to no avail.   

With regard to the claims for entitlement to service connection for unspecified joint pain and GERD, while VA medical opinions were not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated at his hearing that he "knew he had trouble with his joints" after service and that his GERD resulted from the medication he used for his joints.  However, there is no medical evidence of record linking a disability of the joints or GERD to service or to a service-connected disability.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

ORDER

Entitlement to service connection for unspecified joint pain, to include knee pain, gout, and arthritis is denied.  

Entitlement to service connection for GERD, to include an ulcer is denied.

Entitlement to service connection for headaches, to include as secondary to service-connected PTSD is denied.  

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD is denied.  

The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


